 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                ) Case No.: CR 18-00685-CJC
                                                  )
12
     UNITED STATES OF AMERICA,                    )
                                                  )
13                                                )
                  Plaintiff,                      )
14                                                ) ORDER OF DETENTION
           v.                                     )
15                                                )
                                                  )
16
     THADDEUS JULIAN CULPEPPER,                   )
                                                  )
17                                                )
                  Defendant.                      )
18                                                )
                                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21

22
           The Defendant’s application for review of the Magistrate Judge’s detention order
23
     and for release is DENIED. The Court has considered (i) the nature and circumstances
24
     of the offenses charged, (ii) the weight of the evidence against Defendant, (iii) the history
25
     and characteristics of Defendant, and (iv) the nature and seriousness of the danger to the
26
     community. After considering all of these factors and all of the evidence presented by
27
     the parties and the arguments of their counsel, the Court finds by a preponderance of the
28


                                                  -1-
 1   evidence that no condition or combination of conditions will reasonably assure the
 2   appearance of Defendant as required.
 3

 4         Defendant has strong incentive to flee. He faces serious charges in this case: 7
 5   counts of bank fraud, 1 count of aggravated identity theft, 17 counts of theft of
 6   government property, and 17 counts of passing forged Treasury checks. According to the
 7   indictment, he engaged in an ongoing scheme between April 2015 and August 2017, in
 8   which he opened three different lawyer trust accounts at three different banks. He
 9   allegedly deposited a total of $1,312,272.21 in 21 fraudulent tax refund checks, including
10   a single check for $1,003,814. The Government has marshaled compelling evidence of
11   Defendant’s guilt on these charges, including copies of the checks, bank records on wire
12   transfers, and surveillance footage of him depositing the million-dollar check. If
13   convicted on these charges, Defendant faces a statutory maximum prison sentence of
14   over 500 years. The Government’s conservative calculation of the sentencing guideline
15   range exceeds ten years in prison. Defendant is 44 years old and has spent no meaningful
16   time in custody. Avoiding a lengthy prison sentence is ample reason for him to flee.
17

18         Defendant also has the means and know-how to abscond. He has a valid passport
19   and a history of international travel. He has traveled to Belize, Germany, England,
20   Jamaica, and Mexico, including trips within the last 10 years. He has used aliases and
21   false identification to engage in fraudulent criminal activity in the past.
22

23         Most troublingly, Defendant has a history of disrespect and disregard for the law.
24   He repeatedly failed to appear for hearings before the State Bar and in federal and state
25   court. In 2010, the State Bar suspended his law license on the basis of five counts of
26   misconduct in three matters. Among other misconduct, he violated a court order, failed
27   to appear at three hearings, and improperly deposited $163,074.62 in settlement funds
28   without his clients’ authorization. Recently, Defendant was arrested on a warrant issued

                                                   -2-
 1   by Judge John A. Kronstadt for failing to follow court orders and pay sanctions.
 2   Defendant had failed to appear for a scheduling conference, provided no explanation for
 3   his absence, and then failed to appear for a second hearing entering default judgment
 4   against his client.
 5

 6          And currently, Defendant is facing very serious charges for conspiring to bribe
 7   witnesses and induce perjury arising out of his representation of the notorious record
 8   producer Marion “Suge” Knight, who was charged with the murder of record label owner
 9   Terry Carter and the attempted murder of filmmaker Cle “Bone” Sloan. Defendant
10   allegedly conspired to pay a law enforcement informant if he testified that he saw guns at
11   the murder scene and personally offered to write the false declaration for the informant to
12   sign. But even being the target of law enforcement in that high profile murder case
13   apparently did not deter Defendant from violating the law. Indeed, just weeks after the
14   state prosecutor publicly accused him of witness tampering and subornation of perjury in
15   the Suge Knight case, Defendant had the audacity to deposit the fraudulent million-dollar
16   check at issue in this case.
17

18          Simply stated, Defendant’s strong incentive to flee, his means and know-how to
19   abscond, and his extensive, troubling history of disrespect and disregard for the law
20   convince this Court that no condition or combination of conditions could reasonably
21   assure Defendant’s appearance at trial.
22

23          IT IS THEREFORE ORDERED that Defendant be detained prior to trial.
24          IT IS FURTHER ORDERED that Defendant be committed to the custody of the
25   Attorney General for confinement in a corrections facility separate, to the extent
26   practicable, from persons awaiting or serving sentences or being held in custody pending
27   appeal.
28


                                                 -3-
 1         IT IS FURTHER ORDERED that Defendant be afforded reasonable opportunity
 2   for private consultation with counsel.
 3         IT IS FURTHER ORDERED that, on order of a Court of the United States or on
 4   request of any attorney for the Government, the person in charge of the corrections
 5   facility in which Defendant is confined deliver Defendant to a United States marshal for
 6   the purpose of an appearance in connection with a court proceeding.
 7

 8

 9

10   DATED:       October 29, 2018
11                                                __________________________________
12                                                      CORMAC J. CARNEY
13                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-
